



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hustler, 2019 ONCA 528

DATE: 20190621

DOCKET: C65365

Benotto, Miller and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Liam Hustler

Applicant/Appellant

Jessica Zita and Mitchell Huberman, for the appellant

Candice Suter, for the respondent

Heard and released orally: June 17, 2019

On appeal from the conviction entered on January 10, 2018
    by Justice Gary Tranmer of the Superior Court, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant submits that the trial judge erred by not providing
    himself with a
Vetrovec
warning with respect to the evidence of
    Michael Spears.

[2]

We do not agree. The trial judge defined the issue at trial as the
    credibility and reliability of Michael Spears  see p. 234. He then proceeded
    to carefully examine the evidence and consider the confirmatory aspects as well
    as well as the frailties of the evidence. He did in effect comply with the
    spirit of
Vetrovec
. That he erred with respect to his knowledge of the
    bear spray does not undermine this conclusion. Further, a
Vetrovec
warning
    is discretionary and counsel agreed at trial that no
Vetrovec
warning
    was necessary.

[3]

The appellant also argues that the trial judge gave uneven scrutiny to
    the evidence of the Crown and the defence. Again, we do not agree. The
    appellant is essentially requesting that this court re-weigh the evidence which
    is the rule of the trial judge.

[4]

For these reasons the appeal is dismissed.

M.L. Benotto J.A.

B.W. Miller J.A.

G.T. Trotter J.A.


